ON MOTION FOR CLARIFICATION AND REHEARING
MITCHELL, HENRY CLAY, Jr., Associate Judge.
This matter is before the Court on the Appellee’s motion to rehear and clarification of the opinion filed by this court.
The Appellee has posed the question as to whether the reversal of the judgment awarding alimony would apply to the provision in the final judgment that the husband pay the house payment including taxes and insurance. We find that the trial court’s order requiring the husband to pay the principal, interest, taxes and insurance premiums on the residence of the parties is in the nature of child support which was within the trial court’s discretion to award.
Therefore, the motion for clarification is granted as stated above. In addition, the motion for rehearing is denied.
MILLS, C. J., and ROBERT P. SMITH, Jr., J., concur.